— In a medical malpractice action, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Orgera, J.), dated March 29, 1985, which, after a hearing, dismissed the action as against the defendant Norman L. Chernick for lack of jurisdiction over his person.
Order affirmed, with costs.
The issue at the hearing was whether or not the defendant Dr. Chernick was personally served with a summons and complaint at his office in Bay Shore on August 4, 1983.
The testimony on this issue was conflicting and presented a pure question of credibility which was resolved in favor of Dr. Chernick. This determination, based upon the hearing court’s opportunity to observe the witnesses, is entitled to deference, and we see no reason to disturb it (see, Occhiuzzi v Occhiuzzi, 108 AD2d 799; Feeney v Booth Mem. Med. Center, 109 AD2d 865; Altman v Wallach, 104 AD2d 391). Moflen, P. J., Lazer, Thompson and Kunzeman, JJ., concur.